DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 7 November 2022.
This office action is made Final.
Claims 1, 28-30, 33, and 34 have been amended.
Claims 35-39 have been added.
All objections and rejections from the previous Office Action have been withdrawn as necessitated by the amendment. 
Claims 1-39 are pending. Claims 1, 33, and 34 are independent claims.

Specification
The amendment to the specification filed 11/7/2022 has not been entered because it fails to comply with the requirements of 37 CFR 1.121 (b)(1). The proposed amendment to paragraph 0093 does not include the paragraph number prior to the start of the paragraph. In other words, the text “[0093]” has been omitted before the word “Each” wherein Applicant has failed to show markings for “[0093]” to be removed.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 14-15, 17, 33-34, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Underdal et al (US 20070294002)(Disclosed in IDS 9/6/2019) in further view of Nagata et al (US20060238036) in further view of Wolfe et al (US 20190114387)
As per independent claim 1, Underdal et al discloses a method comprising:
transmitting a request for a computer-readable routing diagram; receiving, in response to the request, a routing diagram including a first connectable component and at least a first portion of a first routing set, wherein the first connectable component is associated with both a first connectable component identifier and the first routing set, and wherein the first routing set contains one or more routable components;  (0018, 0029: Discloses reading a schematic diagram from memory. The schematic contains a number of components connected together by one or more wires (routable component).; thus a routing set. (FIG 1; 0021-0022). While Underdal et al discloses reading the file from a memory, it is silent that a request was initially made. However, it would have been obvious to one of ordinary skill before the effective filing date of Applicant's filed invention that for a file to be read from memory, the file had to be requested from the computer or a user initially for the file to be executed/read and displayed on the screen. This would have provided the benefit that the correct file was selected to be rendered.)
displaying, on a display, the routing diagram; and (FIG 1; 0036)
displaying, on the display, at least the first portion of the first routing set highlighted, wherein displaying at least the first portion of the first routing set highlighted occurs in response in response to the request. (0023; 0032, 0037, 0039: components on the displayed schematic can be selected and highlighted)
However, the cited art fails to specifically disclose a (first) connectable component identifier. However, Nagata et al discloses the connectable components have identifiers. (FIG 1; 0027)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the disclosed feature(s) of Nagata et al since it would have provided the benefit of easily identifying components. 
However, the cited art fails to disclose wherein displaying at least the first portion of the first routing set highlighted occurs in response to the request including the first connectable component identifier. However, Wolfe et al discloses wherein displaying at least the first portion of the first routing set highlighted occurs in response to the request including the first connectable component identifier. (FIG 6; 0042: Wolfe et al discloses connectable components have identifiers (FIG 6). In addition, in response to the user the requesting to view the component “Component EE”, a wiring diagram is displayed wherein “Component EE” is displayed and highlighted, including its identifier, and any component/wire connected to the “Component EE” is also highlighted (FIG 6; 0042) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the disclosed feature(s) of Wolfe et al since it would have provided the benefit of allowing a user to more easily or more efficiently locate referenced components so it can improve efficiency and accuracy of tasks associated with the referenced components.

As per dependent claim 2, Underdal et al discloses wherein the routing diagram includes an electrical wiring diagram, the first connectable component includes a first electrical component, and the one or more routable components include one or more electrical circuits, wherein the routing diagram includes an optical cable diagram, the first connectable component includes a first optical component, and the one or more routable components include one or more optical cables, wherein the routing diagram includes a hydraulic line diagram, the first connectable component includes a first hydraulic component, and the one or more routable components include one or more hydraulic lines, or wherein the routing diagram includes a pneumatic line diagram the first connectable component includes a first pneumatic component, and the one or more routable components include one or more pneumatic line. (FIG 1; 0021-0022: electrical wiring diagram)
As per dependent claim 14, Underdal et al discloses wherein receiving the routing diagram includes receiving a first graphics file. (0029: svg file)
As per dependent claim 15, Underdal et al discloses   wherein the routing diagram further includes a second connectable component and a second routing set, wherein the second connectable component is associated with the second routing set, and wherein the second routing set contains one or more routable components, the method further comprising: determining a selection of the second connectable component occurs while the display is displaying the routing diagram; and displaying, on the display in response to determining the selection of the second connectable component, the routing diagram with the second routing set highlighted. (FIG 1 disclsoes multiple connectable components and routing sets wherein each routing set can comprise of a connectable component and a routable component. Furthermore, 0023; 0032, 0037, 0039 disclosed components on the displayed schematic can be selected and highlighted)
As per dependent claim 17, Underdal et al discloses receiving, on the display, a selection of a particular routable component of the routing diagram; (0037, 0045: component selected) and displaying, on the display in response to receiving the selection of the particular routable component, the routing diagram with the particular routable component highlighted if the particular routable component is not highlighted when the selection of the particular routable component is received, or with the particular routable component not highlighted if the particular routable component is highlighted when the selection of the particular routable component is received. (0046: component is now highlighted)
As per independent claims 33-34, Claims 33-34 recite similar limitations as in Claim 1 and are rejected under similar rationale. Furthermore, Underdal et al discloses a medium and processor (FIG 2)
As per dependent claim 39, based on the rejection of Claim 1 and the rationale incorporated, Wolfe et al discloses before transmitting the request: displaying a graphical user interface including a selectable display card corresponding to routing diagrams; and entering via the graphical user interface a search term identifying the first connectable component; and transmitting the request in response to a selection of the selectable display card corresponding to routing diagrams. (FIG 5 discloses a GUI having a selectable display pane (form of a selectable display card) (402) that corresponds to routing diagrams, as explained below. When the user selects item 430 on the displayed GUI card, the user is presented with FIG 6 showing a wiring diagram associated with the selected item 430. (0042) Furthermore, when the user selects item 430, the user is entering a request to be presented with component "Connector EE" within a wiring diagram. A skill artisan would realize that the user is entering a form of a search query comprising a search term, in the GUI, that identifies the component Connector EE when item 430 is selected by the user. In addition, the selection of the item 430 is a form of selection of the displayed card that when selected, the a request for the wiring diagram is transmitted.)

Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Underdal et al in further view of Nagata et al in further view of Wolfe et al in further view of Jummel (20170032071)
	As per dependent claim 3, based on the rejection of Claim 1 and the rationale incorporated, Nagata et al discloses wherein the first connectable component is associated with one or more coordinates indicative of where the first connectable component is disposed on the routing diagram (0027: coordinates displayed).However, the cited art fails to specifically disclose wherein the first connectable component is associated with one or more coordinates indicative of where the first connectable component is disposed on the routing diagram, and wherein each routable component of the first routing set is associated with one or more node coordinates indicative of where a node of each routable component of the first routing set is disposed on the routing diagram, the method further comprising: determining, based on at least a portion of the one or more coordinates indicative of where the first connectable component is disposed on the routing diagram and at least a portion of the one or more node coordinates indicative of where a node of each routable component of the first routing set is disposed on the routing diagram, each routable component contained within the first routing set. However, Jummel discloses each wire segment of the schematic is associated with coordinates on the schematic. Jummel discloses wires can be provided on the basis of the wire coordinates that were calculated for the master symbols, and the wires can be transformed to locations in the circuit schematic using the stored instance transform for the instance of the first circuit symbol. (0037, 0060) In addition, Jummel discloses determining, based on at least a portion of the one or more coordinates indicative of where the first connectable component is disposed on the routing diagram and at least a portion of the one or more node coordinates indicative of where a node of each routable component of the first routing set is disposed on the routing diagram, each routable component contained within the first routing set. (see 0075, 0117 that discloses data representing one or more wire segments can be determined once for each circuit symbol in the circuit symbol master coordinate system, and then instances thereof can be provided, wherein, for each instance, positions of the wire segments determined in the circuit symbol master coordinate system are transformed into the schematic coordinate system by means of the instance transformation of the first circuit symbol.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the disclosed feature(s) of Jummel et al since it would have provided the benefit of reduce the replacement of circuit symbols and prevent the loss of connectivity.
	As per dependent claim 4, based on the rejection of Claim 1 and the rationale incorporated, Jummel et al discloses determining each routable component contained within the first routing set includes determining that a node coordinate associated with one or more routable components of the first routing set is within a threshold number of pixels of the first connectable component on the routing diagram. (FIG 10; 0132)
	As per dependent claim 5, based on the rejection of Claim 1 and the rationale incorporated, Jummel et al discloses wherein determining each routable component contained within the first routing set further includes determining that a node coordinate associated with one or more routable components of the first routing set is common with a coordinate of the first connectable component or is within an area bounded by a perimeter based on the one or more coordinates of the first connectable component (FIG 10; 0132)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Underdal et al in further view of Nagata et al in further view of Wolfe et al in further view of Jummel in further view of Toub et al (US20190042684)
	As per dependent claim 6, Nagata et al discloses coordinates of connectable components (0027); however, fails to specifically disclose wherein the one or more coordinates indicative of where the first connectable component is disposed on the routing diagram define a perimeter of the first connectable component, wherein determining each routable component contained within the first routing set includes performing a proximity search outward from the perimeter of the first connectable component, and wherein performing the proximity search includes determining each and every routable component having a node component within a threshold number of pixels from the perimeter of the first connectable component. However, Toub et discloses a grouping of components is selected. In response, interconnections between each of the components within the group are automatically generated. In other words, wires/connections are determined for each component. (0025, 0027)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the disclosed feature(s) of Toub et al since it would have provided the benefit of improving the process related to the production, integration and publication of electrical diagrams intended to be used by the technicians with a view to carrying out diagnostics.
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Underdal et al in further view of Nagata et al in further view of Wolfe et al in further view of Sabiers et al (US20040243944)
As per dependent claim 11, Underdal et al discloses wherein displaying the first routing set highlighted includes displaying a first routable component of the first routing set defined by a first stroke width, a first color, and a path and displaying highlighting defined by a second color, an opacity value, and the path. (FIG 1: Discloses a wire that is highlighted and not highlighted. When a wire is not highlighted, it has a first color and a first stroke width and a path. See FIG 1 that a wire a first width when not highlighted. When a wire is highlighted, the wire can have a different color (second) along having the same path. Furthermore, the color of the selected/highlighted wire can fade too. Fading the color involves a change in its opacity value. While the highlighted wire has a second stroke width, the cited art does not disclose the first and second stroke width are different. However, Sabiers et al discloses highlighting interconnection components (lines) involves changing visual properties of the component such as line width and color. Thus, highlighting would result in a line width change and color change. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the disclosed feature(s) of Sabiers et al since it would have provided the intrinsic advantage of an effeicent method of bringing attention to the user of the indicated component. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Underdal et al in further view of Nagata et al in further view of Wolfe et al in further view of Quadcept (“Schematic Capture: Placing Labels”, p1-6, 7/27/2017)
As per dependent claim 12, the cited art fails to specifically disclose determining a set of routable component identifiers associated with the first connectable component; and determining each routable component segment, of a routable component on the routing diagram, that is associated with a routable component identifier of the set of routable component identifiers, wherein displaying the first routing set highlighted includes displaying each routable component segment that is associated with the routable component identifier of the set of routable component identifiers. However, Quadcept discloses determining a set of routable component identifiers associated with the first connectable component; and determining each routable component segment, (p1-5: labels for wires added (form of determining)); determining each routable component segment, of a routable component on the routing diagram, that is associated with a routable component identifier of the set of routable component identifiers, (p1-5: each are associated with a label); and wherein displaying the first routing set highlighted includes displaying each routable component segment that is associated with the routable component identifier of the set of routable component identifiers. (p1-5: each label for a wire/connection is displayed).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the disclosed feature(s) of Quadcept since it would have made it possible to make Net connection between wires that are far apart, and between schematics by placing labels with the same Label Name. 
	As per dependent claim 13, based on the rejection of Claim 12 and the rationale incorporated, Quadcept discloses displaying the first routing set highlighted includes displaying any node on the routing diagram that represents an interconnection of two or more routable component segments associated with the routable component identifier of the set of routable component identifiers. (p1-5; e.g. figures on page 1)

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Underdal et al in further view of Nagata et al in further view of Wolfe et al in further view of Goh et al (US 8924913, 2014)
	As per dependent claim 16, Underdal et al et disclose wherein displaying the first routing set highlighted includes displaying each of the one or more routable components of the first routing set using a first highlighting color, (0032). Furthermore, while Underdal et al discloses that each wire can be highlighted with a color, the cited art doesn’t state wherein displaying the second routing set highlighted includes displaying each of the one or more routable components of the second routing set using a second highlighting color, and wherein the first highlighting color is different than the second highlighting color. However, Goh et al discloses different wires may be different colors (highlighted in different colors)  (Col 5, lines 15-18)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the disclosed feature(s) of Goh et al since it would have provided the benefit of creating a simplified schematic diagram to enable a user to analyze a circuit design efficiently.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Underdal et al in further view of Nagata et al in further view of Wolfe et al in further view of Feng et al (US 20070271499)
As per dependent claim 18, the cited art fails to specifically disclose wherein the particular routable component includes multiple routable component segments, wherein the routing diagram includes one or more nodes that represent an interconnection of two or more routable component segments of the particular routable component, and wherein displaying the routing diagram with the particular routable component highlighted includes displaying the multiple routable component segments as highlighted and displaying the one or more nodes that represent the interconnection of two or more routable component segments of the particular routable component as highlighted. However, Feng et al disclose a routing component having multiple routing component segments and nodes that connect the component segments. (FIG 7-8. 0081-0082) In addition, the entire routing component is highlighted including the nodes interconnected between each routing component segment. (FIG 8-9, 0082-0083)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the disclosed feature(s) of Feng et al since it would have provided the benefit of allowing the user to easily identify the selected portion.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Underdal et al in further view of Nagata et al in further view of Wolfe et al in further view of Kukal et al (US9881119, 1/30/2018)
	As per dependent claim 19, Underdal et al discloses wherein the routing diagram is a first routing diagram of a set of multiple routing diagram (0052, 0036: multiple schematics can be read or used), the routing set include multiple portions of the first routing set (FIG 1: comprises multiple portions)  and receiving one or more other routing diagrams of the set of multiple of diagrams. (0052, 0036: multiple schematics can be read or used). Furthermore, Underdal et al discloses the ability to highlight wires on any portion of the displayed schematic (0023, 0032; FIG 1: show the wire is connected between two components). However, the cited art fails to specifically disclose wherein displaying the one or more other routing diagrams includes displaying at least one other portion of the first routing set highlighted on the other routing diagram that includes at least one other portion of the first routing set. However, Kukal et al discloses the display of a schematic design that spans across multiple sheets and include multiple instances that are interconnected. (FIG 4H; Col 18, lines 48-65) Each sheet is connected to another sheet. (e.g. 402H to 404HH). Furthermore, each connection is a dark line showing a form of highlighting. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the disclosed feature(s) of Kukal et al since it would have provided the benefit of reducing the computational resources and/or time needed to constructed a simulation schematic for an electronic design across multiple design fabrics.
In conjunction with Underdal et al, the combination of the prior art teaches displaying the one or more other routing diagrams includes displaying at least one other portion of the first routing set highlighted on the other routing diagram that includes at least one other portion of the first routing set.
As per dependent claim 20, Underdal discloses wherein the routing diagram is a first routing diagram, (FIG 1) wherein a set of multiple routing diagrams includes the first routing diagram and a second routing diagram and receiving the second routing diagram (0052, 0036: multiple schematics can be read or used). However, based on the rejection of claim 26 and the rationale incorporated, Kukal et al discloses receiving the second routing diagram and at least a second portion of the first routing set; and displaying, on the display, the second routing diagram, wherein the first portion of the first routing set is disposed on the first routing diagram and the second portion of the first routing set is disposed on the second routing diagram. ((FIG 4H; Col 18, lines 48-65: discloses a schematic design that spans across multiple sheets and include multiple instances that are interconnected. Sheets 402H and 404H show routing set shared between each other. Thus, one of the sheets has a “second” portion of the set. In addition, first portion of the first routing set is disposed on the first routing diagram (402H) and the second portion of the first routing set is disposed on the second routing diagram (404H)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Underdal et al in further view of Nagata et al in further view of Wolfe et al in further view of Kukal et al in further view of jdonbavand (“Microsoft Excel – setting same zoom level for several worksheets”, 4/5/2014, 1 page)
As per dependent claim 21, Underdal et al discloses applying a zoom level to the first routing diagram (0034). However, the cited art fails to specifically disclose maintaining the zoom level for applying to the second routing diagram; and applying the zoom level to the second routing diagram in response to determining the second routing diagram was selected for displaying on the display. However, jdonbavand discloses the ability user set the same zoom level for several sheets in a design. When the sheets are selected, the same zoom level can be applied to all displayed sheets. When each of the sheets are displayed, each sheet will have the same zoom level (page 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the disclosed feature(s) of jdonbavand et al since it would have provided the benefit of an efficient method on applying consistent settings to all sheets.

Claim 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Underdal et al in further view of Nagata et al in further view of Wolfe et al in further view of Kukal et al in further view of jdonbavand  in further view of Microsoft Excel 2019 (copyrighted 2019)(Screenshots (SS0-7).
The Examiner provides the document “Office 2019 is now available for Windows and Mac”, dated 9/24/2018, that discloses Microsoft Excel 2019, which included Excel 2019, was released on 9/24/2018. Therefore, Microsoft Outlook 2018 was released on 9/24/18 resulting in the functionality of Microsoft Excel 2019 being available since 9/24/18.
As per dependent claim 22, Underdal et al discloses displaying the routing diagram includes displaying, within a window on the display, the first routing diagram at a first zoom level, (0034). However, the cited art fails to specifically disclose displaying, on the display along with the window, a first user-selectable control; displaying, within the window in response to use of the first user-selectable control, the first routing diagram at a second zoom level; displaying, on the display, a second user-selectable control configured to select the second routing diagram when the second routing diagram is not displayed on the display; and displaying, within the window in response to use of the second user-selectable control, the second routing diagram at the second zoom level. However, Microsoft Excel teaches those limitations. Note: The series of screenshots of Microsoft Excel mirror the steps explained in jdonbavand, “Microsoft Excel – setting same zoom level for several worksheets” Microsoft Excel discloses displaying the routing diagram includes displaying, within a window on the display, the first routing diagram at a first zoom level, (SS1: sheet 1 is at a first zoom level (100%)); displaying, on the display along with the window, a first user-selectable control; (SS1, SS4: discloses zoom level control at the bottom right corner) displaying, within the window in response to use of the first user-selectable control, the first routing diagram at a second zoom level; (SS4-SS5: Discloses the user changing the zoom level control from 100% to 238%); displaying, on the display, a second user-selectable control configured to select the second routing diagram when the second routing diagram is not displayed on the display; (SS6: Discloses the user selecting “Sheet2” in the bottom left corner when sheet1 is displayed. SS2 discloses Sheet2 when it was originally displayed); displaying, within the window in response to use of the second user-selectable control, the second routing diagram at the second zoom level (SS7: Discloses sheet2 being selected which results in sheet2 being displayed and is at the same)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the disclosed feature(s) of Microsoft Excel since it would have provided the benefit of an efficient method on applying consistent settings to all sheets.
As per dependent claim 23, based on the rejection of Claim 22 and the rationale incorporated, Microsoft Excel discloses wherein displaying the first routing diagram at the first zoom level includes displaying any routable component of the first routing set contained in the first routing diagram at the first zoom level and visible in the window as highlighted, (SS1, SS3: “component” on the sheet is displayed and highlighted when the sheet is at a first zoom level) wherein displaying the first routing diagram at the second zoom level includes displaying any routable component of the first routing set contained in the first routing diagram at the second zoom level and visible in the window as highlighted, (SS5: “component” on the sheet is displayed and highlighted when the sheet is at a second zoom level)  and wherein displaying the second routing diagram at the second zoom level includes displaying any routable component of the first routing set contained in the second routing diagram at the second zoom level and visible in the window as highlighted. (SS7: “component” on the sheet is displayed and highlighted when the sheet is at a first zoom level))

Claim 26-28, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Underdal et al in further view of Nagata et al in further view of Wolfe et al in further view of Adobe (“Adjusting PDF views”, 6/2/2018,  13 pages)
As per dependent claim 26, Underdal et al discloses multiple schematics can be used. (0052, 0036) However, the cited art fails to specifically disclose wherein the routing diagram is a first routing diagram of a set of multiple routing diagrams, the method further comprising: displaying, on the display with the routing diagram, a multi-diagram view selector; determining the multi-diagram view selector is selected while the first routing diagram is displayed on the display while no other routing diagram of the set of multiple routing diagrams is displayed; and displaying, on the display in response to determining the multi-diagram view selector is selected, multiple routing diagrams of the set of multiple routing diagrams. However, Adobe discloses an option for a two page view option that allows to go from a single page view to a two page view. When in single page view, only one page (a form of a diagram) is displayed while no other pages are visible (e.g. displayed). When a user selects the displayed two page view option, the layout is changed so that it displays multiple/two pages spread. (page 7)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the disclosed feature(s) of Adobe et al since it would have provided the benefit of when you want to zoom out to get an overview of the page/diagram layout.
As per dependent claim 27, based on the rejection of Claim 26 and the rationale incorporated, Adobe discloses displaying, on the display with the multiple routing diagrams, a single-diagram view selector; determining the single-diagram view selector is selected while the multiple routing diagrams are displayed on the display; and displaying, on the display in response to determining the multi-diagram view selector is selected, a single routing diagram of the set of multiple routing diagrams. (page 7: Adobe discloses an option for a single page view option that allows to go from a two page view to a single page view. When in a two page view, only two pages (form of multiple diagrams) are displayed while no other pages are visible (e.g. displayed). When a user selects the displayed single page view option, the layout is changed so that only one page (a form of a diagram) is displayed while no other pages are visible (e.g. displayed). 
As per dependent claims 28 and 37, based on the rejection of Claim 26 and the rationale incorporated, Adobe displays wherein the single routing diagram is a routing diagram in focus while the multiple routing diagrams are displayed on the display, and optionally wherein a focus framework identifies the single routing diagram is in focus when displayed as part of the multiple routing diagrams. (page 7: at least one of the pages (diagrams) is in focus when in two page view)

Claim 29, 32, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Underdal et al in further view of Nagata et al in further view of Wolfe et al in further view of Merg et al (US 20180095638)
As per dependent claim 29 and 38, Underdal et al discloses wherein a different connectable component included on the routing diagram is representative of a first vehicle component in the particular vehicle, (FIG 1; 0018, 0022-0023: shows a schematic of a vehicle having multiple components) wherein the other connectable component is the first connectable component. (FIG 1; 0018, 0022-0023). However, the cited art fails to specifically disclose wherein the request also includes a vehicle identifier of a particular vehicle; displaying, on the display, a menu in response to determining an occurrence of the different connectable component being selected from the routing diagram, wherein the menu includes a first user-selectable control; and displaying, on the display in response to determining an occurrence of the first user- selectable control being selected, information pertaining to the first vehicle component in the particular vehicle and an identifier associated with the first user-selectable control,. However, Merg et al discloses he request also includes a vehicle identifier of a particular vehicle (0062: request for a schematic of component(s) for a vehicle include identifier for a particular vehicle). In addition, Merg et al discloses displaying, on the display, a menu in response to determining an occurrence of the other connectable component being selected from the routing diagram, wherein the menu includes a first user-selectable control; and displaying, on the display in response to determining an occurrence of the first user- selectable control being selected, information pertaining to the first vehicle component in the particular vehicle and an identifier associated with the first user-selectable control (FIG 4-6; 0111-0120: Component 314 is selected which results in a menu with controls/options being displayed as shown in FIG 5. In response, to a control being selected, information pertaining to the first vehicle component in the particular vehicle and an identifier associated with the first user-selectable control is displayed as shown in FIG 6 and 0119-0120.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the disclosed feature(s) of Merg et al since it would have provided the benefit of being provided the desired information related to various vehicle components, such as circuits in a wiring harness of the vehicle, so that a technician can more accurately and quickly diagnose the vehicle.
As per dependent claim 32, based on the rejection of Claim 29 and the rationale incorporated, Merg et al discloses wherein the identifier associated with the first user- selectable control identifies a technical bulletin category, a real fix tip category, a top repairs category, a causes and fixes category, a specifications category, an original equipment manufacturer testing data category, a component connector category, a component location category, a component operation category, a tips category, a routable diagram category, a mini routing diagram category, a waveform information category, a parameter identifier (PID) data category, an after-repair information category, a community category, an image category, an exploded image category, a remove and replace category, or a parts and labor category. (FIG 5-6: removal and replacement option)

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Underdal et al in further view of Nagata et al in further view of Wolfe et al in further view of Anderson et al (US 2019018294)
As per dependent claim 35, the cited art fails to specifically disclose determining the first connectable component is selected from the routing diagram while the first portion of the first routing set is highlighted and responsively un-highlighting the first portion of the first routing set; and determining the first connectable component is selected from the routing diagram while the first portion of the first routing set is un-highlighted and responsively highlighting the first portion of the first routing set. However, Anderson et al discloses each wire that is selected becomes highlighted, while other wires (non-selected) becomes transparent (un-highlighted). In other words, when a new wire, that was transparent, is selected, then the new wire will be highlighted (less transparent) while all other wires (including any previous selected wires) will no longer be highlighted and transparent (0065)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the disclosed feature(s) of Anderson et al since it would have provided the benefit to reduce visual clutter, and enable users to easily trace wires.
As per dependent claim 36, Underdal et al discloses wherein the routing diagram further includes a second connectable component and one or more other routable components, wherein the second connectable component is associated with the one or more other routable components, and the method further comprises determining the second connectable component within the routing diagram is selected from the routing diagram and responsively highlighting the one or more other routable components within the routing diagram. (FIG 1 discloses multiple connectable components and routing sets wherein each routing set can comprise of a connectable component and a routable component. Furthermore, 0023; 0032, 0037, 0039 disclosed components on the displayed schematic can be selected and highlighted. 0037 discloses the user can select another component to be the test subject. 0032 discloses the selected test subject is highlighted. Therefore, when another component is selected to be the test subject, the test subject is then highlighted. Other components that are not test subjects or no longer test subjects would not be highlighted). However, based on the rejection of Claim 35 and the rationale incorporated, Anderson et al while the one or more other routable components are un-highlighted and responsively highlighting the one or more other routable components within the routing diagram. (0065: Anderson et al discloses each wire that is selected becomes highlighted, while other wires (non-selected) becomes transparent (un-highlighted). In other words, when a new wire, that was transparent, is selected, then the new wire will be highlighted (less transparent) while all other wires (including any previous selected wires) will no longer be highlighted and transparent)

Allowable Subject Matter
Claims 7-10, 24-25, 30-31 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 33, and 34 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/D. F./
Examiner, Art Unit 2177


						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175